UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6357



DAVID E. DIXON,

                                            Plaintiff - Appellant,

          versus


HORRY COUNTY, SOUTH CAROLINA; JOHN T. HENRY,
Horry County Sheriff; RALPH VAUGHT, Adminis-
trator, J. Reuben Long Detention Center; LIEU-
TENANT BOYD, J. Reuben Long Supervisory Offi-
cer; KENNETH I. GRATE, Lieutenant, J. Reuben
Long Detention Center Supervisory Officer;
RANDY GERALD, Sergeant, J. Reuben Long Deten-
tion Officer; CORPORAL MOSES, J. Reuben Long
Detention Center Officer; NURSE STACKHOUSE, J.
Reuben Long Detention Center; VICKIE LEWIS,
Nurse, J. Reuben Long Detention Center; MRS.
GRISSETT, Nurse, J. Reuben Long Detention
Center; ANN ANDERSON, J. Reuben Long Detention
Center; DOUGLAS FREEMAN, Horry County Adminis-
trator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (CA-95-1463-3-BD)


Submitted:   July 2, 1998                  Decided:   July 27, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


David E. Dixon, Appellant Pro Se.   Sandra Jane Senn, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Dixon v. Horry County,

South Carolina, No. CA-95-1463-3-BD (D.S.C. Feb. 18, 1998). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2